 1   DANIEL L. STANNER
     Admitted Pro Hac Vice
 2   TABET DIVITO & ROTHSTEIN LLC
     209 S. LaSalle Street, 7th Floor
 3   Chicago, IL 60604
     Telephone: (312) 762-9450
 4   Facsimile: (312) 762-9451

 5   Attorneys for Plaintiff,
     CRYSTAL LAKES
 6
                                UNITED STATES DISTRICT COURT
 7                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 8
      CRYSTAL LAKES, an individual,             NO. 2:16-cv-02989-MCE-AC
 9
                          Plaintiff,
10                                              ORDER ON REQUEST TO SEAL
                v.
                                                DOCUMENTS
11
      BATH & BODY WORKS, LLC, a
12    Delaware limited liability company,

13                        Defendant.

14
            This matter comes before the Court on Plaintiff’s REQUEST TO SEAL
15
     DOCUMENTS (ECF No. 121).
16
            Upon consideration of said REQUEST TO SEAL DOCUMENTS, and the entire
17

18   record of the case, it is hereby ORDERED as follows:

19          Plaintiff’s REQUEST TO SEAL the entirety of Plaintiff’s Motion for an Adverse

20   Inference Pursuant to Rule 37 and all exhibits is GRANTED until further order of the Court.
21
            IT IS SO ORDERED.
22
     Dated: February 26, 2019
23

24

25

26
27

28
     439093v5                                     1
                                  ORDER ON REQUEST TO SEAL DOCUMENTS
